Citation Nr: 1734532	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) with arthritic changes at L4-5 prior to December 8, 2016, and in excess of 40 percent disabling thereafter, to include whether separate ratings are warranted for neurological manifestations of low back disability.

2.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  


REPRESENTATION

The Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1974 to October 1976, and in the Army from June 1978 to September 1983, and from June 1987 to March 1989. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, continued a 10 percent disability rating for DDD with arthritic changes at L4-5, and increased a 10 percent rating to 30 percent for an adjustment disorder with mixed anxiety and depressed mood, effective June 5, 2007 (date of receipt of claim).  Prior to the November 2007 rating decision the service-connected psychiatric disorder was classified as non-psychotic organic brain syndrome due to brain trauma.  The Veteran did not appeal a grant of service connection for radiculopathy of the left lower extremity which was assigned an initial 10 percent rating.  

A July 2009 rating decision noted that the 10 percent for non-psychotic organic brain syndrome due to brain trauma had been in effect for more than 20 years and was protected.  Thus, the November 2007 rating decision's grant of 30 percent for adjustment disorder with mixed anxiety and depressed mood, as if to replace that historical 10 percent rating was clear and unmistakable error (CUE) and, to correct such error the 30 percent rating was established as a separate disability rating for the service-connected adjustment disorder.  
In June 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned, and a copy of that transcript has been associated with the claims folder.  

In 2011 the Board remanded the claim for a TDIU rating for the issuance of a statement of the case (SOC) because in June 2011 the Veteran filed a notice of disagreement (NOD) with the September 2010 rating decision's denial of a TDIU.  That SOC was issued in January 2013, which also addressed a denial of DEA under 38 U.S.C. Chapter 35, and the appeal was perfected by filing a substantive appeal (VA Form 9) in March 2013.  

In December 2011 the Board noted that in June 2011 the Veteran raised a claim of clear and unmistakable error (CUE) in a February 2008 rating decision which granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence effective November 1, 2007, and assigned a 20 percent disability evaluation effective January 1, 2008.  However, that issue had not been adjudicated and, so, it was then referred to the RO.  However, the Board notes that by letter dated in August 2011 the Veteran was informed that he had to provide further specifics as to his pleading of CUE and that because he had not yet done so, no further action would be taken.  In this regard, it does not appear that the Veteran had provided any further specifics (as outlined in the August 2011 RO letter) and so this matter of CUE has still not been adjudicated.  Nevertheless, apparently in response to the RO's letter, the Veteran's representative submitted VA Form 21-4138, Statement in Support of Claim, later in August 2011 in which it was stated that "[i]f VA is not going to consider the veterans CUE, then we request extension in the veterans convalescence [sic] per the evidence that was already submitted but not considered previously .. other wise consider this a NOD."  

From the foregoing, it appears that the Veteran and his representative have attempted to submit some type of "conditional" NOD.  However, law and regulations do not provide for this.  Accordingly, this matter is drawn to the attention of the RO for clarification and consideration.  38 C.F.R. § 19.9(b) (2016).

At the travel Board hearing the Veteran's service representative stated that service connection was in effect for "radiculopathy" of each lower extremity (which would stem from the service-connected low back disorder) with each rated 10 percent disabling, and because of this the claim for peripheral "neuropathy" of the right lower extremity (from service-connected organic brain syndrome due to traumatic brain injury) was withdrawn.  

However, the rating decision appealed in November 2007 denied service connection for peripheral "neuropathy" in each lower extremity, as not due to service-connected organic brain syndrome due to traumatic brain injury.  The Veteran has been service-connected for radiculopathy of the left lower extremity, as due to the service-connected DDD with arthritic change at L4-5, which is rated 10 percent disabling.  However, he is not service-connected for radiculopathy of the right lower extremity, as due to service-connected low back disability, and in fact the RO never adjudicated this issue.  

In March 2015 the Board denied the Veteran's claim for a rating in excess of 30 percent disabling for adjustment disorder with mixed anxiety and depressed mood, and remanded the issues on appeal for further adjudication.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In so finding, the Board acknowledges that the March 2015 remand directed the RO to adjudicate radiculopathy (and not peripheral neuropathy) of the right lower extremity as secondary to the Veteran's low back condition, and that such adjudication has not occurred.  However, a review of the remand order shows that the pertinent remand directive was primarily concerned with determining whether the Veteran's low back disability was productive of radiculopathy, as any such neurological manifestations of low back disability would affect the Board's analysis of the increased rating claim on appeal.  The Board distinguished its reference to radiculopathy from prior adjudications involving peripheral neuropathy by noting that the RO had previously denied service connection for the latter disability as secondary to an organic brain syndrome or traumatic brain injury (TBI).  On remand, the RO granted service connection for peripheral neuropathy of the right lower extremity specifically as secondary to the Veteran's low back disability.  Thus, the essence of the question the Board asked in its prior remand (i.e., whether low back disability produced separate neurological manifestations) has been answered, and the AOJ has substantially complied with the prior remand.  Crucially, it should be noted that, under the relevant rating criteria for low back disability, the Board is already required to consider whether separate ratings are warranted for neurological manifestations, regardless of whether service connection has already been separately established for such disabilities on a secondary basis.  Thus, that question is inherently included in the due course of adjudicating the increased rating claim on appeal, and the issue has been recharacterized above to reflect that fact.  In light of that, any failure to strictly comply with the Board's prior remand orders regarding the unadjudicated radiculopathy matter would be harmless error, and the Board would nonetheless take that question up in its own analysis.  

In January 2017 the RO granted an increase in the evaluation of DDD with arthritis changes L4-5, which was 20 percent disabling to 40 percent disabling and an increase in the evaluation of radiculopathy, sciatic nerve, left lower extremity, from 10 percent disabling to 20 percent disabling both effective December 8, 2016; and service connection for peripheral neuropathy, sciatic nerve right lower extremity with an evaluation of 20 percent effective June 5, 2007, and service connection for a scar, lumbar spine with an evaluation of 0 percent effective December 8, 2016.  The RO also granted entitlement to special monthly compensation based on housebound criteria being met from November 1, 2007 to January 1, 2008.  The Veteran has not expressed disagreement with the RO's decision.  However, as the RO's grant of an increased evaluation of the Veteran's DDD did not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the Virtual VA file, does not reveal anything pertinent to the present appeal, except the January 2015 Post-Remand Brief by the Veteran's service representative, and VA treatment (CAPRI) records.  The Board notes that additional records were submitted in April 2017 after the issuance of the supplemental statement of the case (SSOC) in January 2017.  While there is no waiver of AOJ consideration in the record, the claims are being remanded so the RO will have ample opportunity to review the newly received evidence.  Therefore, no prejudice will befall the Veteran by the Board's review of the records for the purpose of a thorough remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Remand is required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the claim before the Board deals with the Veteran's back therefore there is not a "normal" paired joint that can be measured as a point of comparison.  Furthermore, the Board notes that the Veteran previously underwent VA examinations in October 2007, June 2009, September 2012, and December 2016.  However, it does not appear that these examinations are compliant with the Court's ruling in Correia.  Therefore, on remand a new VA examination should be conducted. 

The Board finds that the claims for entitlement to a TDIU and DEA are inextricably intertwined with the claim remanded herein, the outcome of which will have bearing on whether the Veteran meets the schedular criteria for TDIU benefits and DEA under 38 U.S.C. Chapter 35.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the severity of his service-connected DDD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's DDD, to include detailed findings regarding any surgical scars and any neurological manifestations.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's DDD on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the low back throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




